Citation Nr: 0719357	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-11 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of right 
foot surgery.

2.  Entitlement to service connection for scar, residual of 
chest surgery.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had verified active service from January 1978 to 
June 1992, with approximately three and one half years prior 
active duty.

This appeal is from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records have been missing 
throughout the adjudication of his claim, and he has had no 
VA examination.  The RO obtained and forwarded them to the 
Board of Veterans' Appeals after it transferred the claims 
file to the Board.  Remand is warranted for the issuance of a 
supplemental statement of the case.

Further, the veteran's testimony and the information in the 
service medical records are sufficient to require VA 
compensation examinations and medical opinions.  38 C.F.R. 
§ 3.159(c)(4) (2006).  Any recent VA treatment records should 
also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment records 
for his right foot and residuals of chest 
surgery from the El Paso VA treatment 
facility, dated since June 2005.

2.  Schedule the veteran for appropriate 
VA examinations of his right foot and 
chest.  Provide the examiner(s) the claims 
file for review.

The examiner is to review the service 
medical records, including the operation 
report related to a right foot bunion with 
HAV with a flexible hammertoe of the 
second digit dated in May 1985, and 
provide an opinion as to whether it is at 
least as likely as not (equal to or 
greater than 50 percent probable) that the 
veteran has a current right foot disorder 
that had its onset during active service 
or is related to any in-service disease or 
injury.  

The examiner is to review the service 
medical records and provide an opinion 
whether it is at least as likely as not 
(equal to or greater than 50 percent 
probable) that the veteran has any current 
residuals of the surgery for gynecomastia 
in June 1976.

The examiner(s) must provide a 
comprehensive report(s) including a 
complete rationale for all opinions and 
conclusions reached.

3.  Finally, readjudicate the claims at 
issue.  If either claim remains denied, 
provide the appellant and his 
representative, if any, a supplemental 
statement of the case and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

